Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Jagt et al. 2017/0292257. Jagt discloses: A water and space saving bathroom component (as is the wash basin and toilet tank combination disclosed in paragraph 2), comprising:
a toilet having a cistern (100);
a sink (201) in combination with the toilet wherein the sink is an integrally formed sink into the top of the cistern (as disclosed in paragraph 4);
a drain (208) formed into the sink for draining effluent from the sink into the toilet cistern;
a faucet (202) installed in the surface of the sink to provide a clean water source for hand washing and the like that generates grey water after washing;
at least one water line (at 110) connected to the faucet from a water source selected from the group consisting of an independent water tank, a garden hose, a main water source, and combinations thereof; and
a waste capture and disposal system is in liquid and solid communication with the toilet, and wherein the grey water is collected from the washing operation to be re-used to flush the waste from the toilet into the waste capture and disposal system for proper disposal (as shown in figure 6B and disclosed in paragraphs 4, 7 and 19).
Regarding claim 3, Jagt discloses a holding tank, a septic system, a sewer system and combinations thereof in paragraph 19.
Regarding claim 4, Jagt discloses a water level overflow control of a drain mechanism back into the toilet bowl as claimed as is the top of 114 which will automatically drain excess water into the toilet and sewer system as claimed.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YYoshioka et al. 2013/0055496. YYoshioka discloses: A water and space saving bathroom component (1), comprising:
a toilet having a cistern (18);
a sink (24a) in combination with the toilet wherein the sink is an integrally formed sink into the top of the cistern (as shown in figure 2);
a drain (24b) formed into the sink for draining effluent from the sink into the toilet cistern;
a faucet (32) installed in the surface of the sink to provide a clean water source for hand washing and the like that generates grey water after washing;
at least one water line (36) connected to the faucet from a water source selected from the group consisting of an independent water tank, a garden hose, a main water source, and combinations thereof (as disclosed in paragraph 98); and
a waste capture and disposal system is in liquid and solid communication with the toilet, and wherein the grey water is collected from the washing operation to be re-used to flush the waste from the toilet into the waste capture and disposal system for proper disposal (46, 70).
Regarding claim 2, YYoshioka discloses a dual level flush mechanism that controls the flushing operation (60, 62, 90, 92 as disclosed on paragraphs 105 and 106), and wherein a low flow volume flush level for liquid waste and a higher volume flush for solid waste disposal is included.
Regarding claim 3, YYoshioka discloses a holding tank, a septic system, a sewer system and combinations thereof in paragraph 91 and at 8c.
Regarding claim 4, YYoshioka discloses a water level overflow control of a drain mechanism back into the toilet bowl as claimed as is the top of 74 which will automatically drain excess water into the toilet and sewer system as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cummings discloses another dual flush toilet tank with a built in sink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754